         Case 1:19-cv-01278-RBW Document 104 Filed 10/09/20 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
_______________________________________
                                        )
JASON LEOPOLD and                       )
BUZZFEED, INC.,                         )
                                       )
                  Plaintiffs,          )
                                       )
      v.                               )     Civil Action No. 19-1278 (RBW)
                                       )
UNITED STATES DEPARTMENT OF            )
JUSTICE, et al.,                        )
                                        )
                  Defendants.          )
_______________________________________)
                                       )
CABLE NEWS NETWORK,                     )
                                       )
                  Plaintiff,           )
                                        )
      v.                               )     Civil Action No. 19-1626 (RBW)
                                        )
FEDERAL BUREAU OF INVESTIGATION, )
                                       )
                  Defendant.           )
_______________________________________)

                                              ORDER

       Upon consideration of the Defendant’s Sealed Notice of Compliance with Court Order, it

is hereby

       ORDERED that, on or before October 30, 2020, the United States Department of Justice

shall make a good faith effort to complete its review of and produce to the plaintiffs as many

non-exempt portions as possible of the typewritten narratives of the FD-302 forms that it

identified on the list filed under seal to the Court on October 7, 2020. It is further
        Case 1:19-cv-01278-RBW Document 104 Filed 10/09/20 Page 2 of 2




       ORDERED that, on November 4, 2020, at 2:00 p.m., the parties shall appear before the

Court for a status conference via teleconference by calling 1-877-873-8017 and entering the

Court’s access code (8583213) followed by the pound key (#).

       SO ORDERED this 9th day of October, 2020.


                                                           REGGIE B. WALTON
                                                           United States District Judge




                                               2
